PD-1664-14
                   PD-1664-14                              COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                       Transmitted 12/22/2014 11:47:42 AM
                                                         Accepted 12/29/2014 12:54:34 PM
                                                                             ABEL ACOSTA
               NO. _________________________                                         CLERK



                          IN THE
                 COURT OF CRIMINAL APPEALS
                         AT AUSTIN
                       ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                       NO. 01-13-00259-CR
                             IN THE
                FIRST DISTRICT COURT OF APPEALS
                        HOUSTON, TEXAS

                       ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                       ALYSSA PULLEN,
                             Appellant
                                V.
                   THE STATE OF TEXAS,
                              Appellee

                       ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                      CAUSE NO. 1817849
            IN COUNTY CRIMINAL COURT AT LAW NO. 4
                    HARRIS COUNTY, TEXAS

                       ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

APPELLANT’S MOTION FOR EXTENSION OF TIME WITHIN
     WHICH TO FILE APPELLANT’S PETITION FOR
             DISCRETIONARY REVIEW
                                     GARY S. MILLER
                                     State Bar No: 24051050
                                     1018 Preston St., Suite 500
                                     Houston, TX 77002
   December 29, 2014                 tel: (713) 223-4200
                                     fax: (713) 222-7022
                                     gary@millerlindsey.com
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      APPELLANT, pursuant to TEX. R. APP. P. 68.2(C) and 10.5(b)(3), moves for

an extension of time within which to file her petition for discretionary review. In

support of its motion, appellant submits the following:

      1.   Appellant was charged with driving while intoxicated.
      2.   A jury convicted Appellant of the charged offense and she was
           sentenced to 3 days in the Harris County Jail along with a $1,500.00
           fine on March 15, 2013.
      3.   On November 20, 2014, a panel of the First Court of Appeals issued a
           corrected opinion upholding appellant’s conviction and also denied
           appellant’s motion for en banc reconsideration (which was filed on
           October 10, 2014).
      4.   Appellant’s petition for discretionary review is due on December 22,
           2014.

      5.   Appellant seeks an extension to file her petition for discretionary
           review until January 22, 2015.

      6.   This is Appellant’s first request for an extension of the deadline within
           which to file her petition for discretionary review.

      7.   The factual basis for the requested extension is because Appellant’s
           counsel needs additional time to prepare the Petition for Discretionary
           Review and has been unable to complete it because of prior court
           settings including a jury trial which was scheduled for December 15,
           2014, State of Texas v. Edward Simpson, County Criminal Court at Law
           No. 5, Harris County, Texas in Cause No. 1960266. Appellant’s
           counsel was also scheduled for a motion to revoke probation hearing on
           December 1, 2014, in 411th District Court, State of Texas v. Beau
           Mullins, San Jacinto County, Texas in Cause No. 10,540.
      8.   Appellant’s motion is not for purposes of delay, but so that justice may
           be done.
                                   PRAYER

      Appellant therefore respectfully requests that this Honorable Court grant the

requested extension until January 22, 2015.



                               Respectfully submitted:


                               /S/ GARY S. MILLER
                               GARY S. MILLER
                               Attorney for Alyssa Pullen
                               State Bar No: 24051050
                               1018 Preston St., Suite 500
                               Houston, TX 77002
                               phone: (713) 223-4200
                               fax: (713) 222-7022
                               gary@millerlindsey.com


                        CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on December 22, 2014, a

copy of the foregoing Motion was delivered via facsimile to the following address:

Assistant District Attorney Carly Dessauer, Harris County District Attorney’s

Office, 1201 Franklin Street, Houston, Texas 77002 at (713) 755-5809.

                                      /S/ GARY S. MILLER
                                      GARY S. MILLER